--------------------------------------------------------------------------------

Exhibit 10.2


AMENDMENT #3 TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT
 
This Amendment #3 to Amended and Restated Business Financing Agreement
(“Amendment”) is entered into by and among ePlus Technology, inc. (“Technology”)
and ePlus Technology Services, inc. (“Services”; and together with Technology,
each sometimes referred to as a “Dealer”, and sometimes referred to
collectively, jointly and severally, as “Dealer”) and GE Commercial Distribution
Finance LLC (f/k/a GE Commercial Distribution Finance Corporation) ("CDF") and
is to that certain Amended and Restated Business Financing Agreement dated July
23, 2012, by and between Technology and CDF (as the same has been amended,
restated, amended and restated, modified, extended, renewed substituted, and/or
supplemented, the "Agreement"). All terms which are not defined herein shall
have the same meaning in this Amendment as in the Agreement.


WHEREAS, CDF and Dealer desire to amend the terms of the Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
The Preamble of the Agreement is hereby deleted in its entirety and replaced
with the following:



“This Amended and Restated Business Finance Agreement (“Agreement”) is made as
of July, 23, 2012, by and among GE Commercial Distribution Finance LLC (f/k/a GE
Commercial Distribution Finance Corporation) (“CDF”) and ePlus Technology, inc.
(“Technology”) and ePlus Technology Services, inc. (“Services”; and together
with Technology, each sometimes referred to as a “Dealer”, and sometimes
referred to collectively, jointly and severally, as “Dealer”). This Agreement
amends and restates in its entirety the following agreement between the parties
or their predecessors: Business Financing Agreement dated August 31, 2000, and
any and all amendments thereto.”



2. Section 4 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

 
“4.
SECURITY COLLATERAL

 

 
4.1
Grant of Security Interest. To secure payment of each Dealer’s current and
future Obligations and to secure each Dealer’s performance of all of the
provisions under the Agreement and Other Agreements, each Dealer grants CDF a
security interest in all of each Dealer’s inventory, equipment, fixtures,
accounts, contract rights, chattel paper, security agreements, instruments,
deposit accounts, reserves, documents, and general intangibles; and all
judgments, claims, insurance policies, and payments owed or made to each Dealer
thereon; all whether now owned or hereafter acquired, all attachments,
accessories, accessions, returns, repossessions, exchanges, substitutions and
replacements thereto, and all proceeds thereof. All such assets are collectively
referred to herein as the “Collateral.” All of such terms for which meanings are
provided in the Uniform Commercial Code of the applicable state are used herein
with such meanings. Each Dealer covenants with CDF that CDF may realize upon all
or part of any Collateral in any order it desires and any realization by any
means upon any Collateral will not bar realization upon any other collateral.
Each Dealer’s liability under the Agreement is direct and unconditional and will
not be affected by the release or nonperfection of any security interest granted
hereunder. All Collateral financed by CDF, and all proceeds thereof, will be
held in trust by each Dealer for CDF, with such proceeds being payable in
accordance with the Agreement.”

 

3. The following shall be added to the Agreement as Section 10:

 

 
“10.
MULTIPLE DEALERS; JOINT AND SEVERAL LIABILITY

 

 
10.1
All advances by CDF to and all other Obligations of any Dealer shall constitute
one general obligation of each Dealer. Notwithstanding anything herein to the
contrary, each Dealer shall be primarily and jointly and severally liable for
all Obligations of any Dealer to CDF. Notwithstanding the foregoing, if and to
the extent a Dealer is deemed to be a guarantor of another Dealer hereunder,
such Dealer’s liability for any credit extended to or for the benefit of such
other Dealer shall be deemed to be a guaranty of payment and performance, and
not merely a guaranty of collection. To the fullest extent permitted by law,
each Dealer hereby waives promptness, diligence, notice of acceptance, and any
other notices of any nature whatsoever with respect to any of the Obligations,
and any requirement that CDF protect, secure, perfect or insure any security
interest or lien or any property subject thereto or exhaust any right or take
any action against any other Dealer, any Guarantor, any other person or any
Collateral. Each Dealer agrees that any rights of subrogation, indemnification,
reimbursement or any similar rights it may have against any other Dealer with
respect to its liability hereunder or otherwise, whether such rights arise under
an express or implied contract or by operation of law, shall be subject, junior
and subordinate in all respect to all Obligations of such Dealer to CDF and that
the enforcement of such rights shall be stayed until such time as the Dealer
shall have indefeasibly paid in full all of the Obligations and CDF shall be
under no duty to extend credit to or for the benefit of any Dealer. The
liability of each Dealer shall be absolute and unconditional irrespective of (i)
any change in the time, manner or place of payment of, or in any other term of,
any of the Obligations, or any other amendment or waiver of or any consent to
departure from this Agreement or any other agreement between or among any Dealer
and CDF, (ii) any exchange, release or non-perfection of any Collateral or any
release or amendment or waiver of or consent to departure from any other
guaranty or any release of any Guarantor or any other person liable in whole or
in part for all or any of the Obligations, (iii) the disallowance or avoidance
of all or any portion of CDF’s claim(s) for repayment of the Obligations of any
Guarantor to CDF or of CDF’s interest in any security for such Obligations, or
(iv) any other circumstance which might otherwise constitute a defense available
to, or discharge of, a Dealer or a Guarantor or any other surety.

 
1

--------------------------------------------------------------------------------

 
10.2
Each Dealer (each, a “Principal”) hereby appoints each other Dealer (each, an
“Agent”) as the Principal’s agent and attorney-in-fact (1) to take any action,
(2) to execute any document or instrument, (3) to consent or agree to any
amendment or other modification of this Agreement and/or any other agreements
between or among any Dealer and CDF and/or any waiver of or departure from any
of the terms hereof or thereof, (4) to perform any Obligation of the Principal,
and (5) to give or receive any notice by or to any Dealer hereunder or
thereunder; and in each case without regard to whether any such action is done
in the name of an Agent or a Principal and, if done in the name of an Agent,
without regard to whether such Agent’s capacity as agent or attorney-in-fact is
so designated. Without limiting the generality of the foregoing, an Agent may
request extensions of credit to or on behalf of any Dealer and/or incur any
other Obligations for the account of any Dealer, and in any such event each
Dealer shall be fully and jointly and severally bound by and liable for the
actions of such Agent. CDF shall be entitled to rely absolutely and without duty
of inquiry or investigation upon any agreement, request, communication or other
notice given by an Agent under this Agreement and/or any other agreements
between or among any Dealer and CDF (including without limitation, any request
by an Agent to make credit extensions to or on behalf of itself and/or any
Dealer) until three (3) Business Days after CDF shall have received written
notice from each Principal of the revocation of this agency and power of
attorney, which revocation shall constitute a Default.”




4. For the avoidance of doubt, each Dealer authorizes CDF to file financing
statements describing CDF as “Secured Party,” Dealer as “Debtor” and indicating
the Collateral.




5. For the avoidance of doubt, unless specifically otherwise provided in this
Agreement, each reference to "Dealer" refers to each of Technology and Services
individually and to Technology and Services collectively.



Dealer waives notice of CDF's acceptance of this Amendment.


All other terms and provisions of the Agreement, to the extent not inconsistent
with the foregoing, are ratified and remain unchanged and in full force and
effect.
 
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment on this 20th day
of October, 2015.


EPLUS TECHNOLOGY, INC.
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION
         
By:
/s/ Elaine D. Marion
 
By:
/s/ Fahad Haroon
Print Name:
Elaine D. Marion, CFO
 
Print Name:
Fahad Haroon, Vice President
Date:
October 20, 2015
 
Date:
October 20, 2015

 
EPLUS TECHNOLOGY SERVICES, INC.
     
By:
/s/ Elaine D. Marion
 
Print Name:
Elaine D. Marion, CFO
 
Date:
October 20, 2015
 

 
 
3

--------------------------------------------------------------------------------

 